DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10214429 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1-7, 9, and 11-21 are allowable. The restriction requirement  as set forth in the Office action mailed on 12/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-7, 9, and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not disclose or render obvious a projector comprising: the red phosphor is configured to emit second light upon receiving the green light, and the second light has a spectrum with a peak wavelength in a range of 600 to 700 nm, inclusive, and the red phosphor contains a crystal phase having a chemical composition CexM3-x-y611-z, M denotes one or two or more elements selected from the group consisting of Sc, Y, La, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu, R includes Si in an amount of not less than 50% by mole,  includes Si in an amount of not less than 50% by mole,  includes N in an amount of not less than 80% by mole, and  x, y, and z satisfies 0<x≤ 0.6, 0≤ y ≤1.0, and 0 ≤ z ≤ 1.0.
The closest prior art of record, Cheetham, discloses utilizing green light with a peak wavelength in a range of 480 to 550nm (see para.[0027]: “wherein the excitation wavelength is 535 nm."), the red phosphor with Ce as a luminescent center (see therein the emission wavelength has been fixed at 630 mn.”), and the red phosphor (see the phosphor of fig.5(a) and (b)) contains a nitride or an oxynitride as a host material (see para.[0038]).
But Cheetham does not disclose or suggest the red phosphor is configured to emit second light upon receiving the green light, and the second light has a spectrum with a peak wavelength in a range of 600 to 700 nm, inclusive, and the red phosphor contains a crystal phase having a chemical composition CexM3-x-y611-z, M denotes one or two or more elements selected from the group consisting of Sc, Y, La, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu, R includes Si in an amount of not less than 50% by mole,  includes Si in an amount of not less than 50% by mole,  includes N in an amount of not less than 80% by mole, and  x, y, and z satisfies 0<x≤ 0.6, 0≤ y ≤1.0, and 0 ≤ z ≤ 1.0.
Claims 2-14, 16, 19, and 21 are allowed as they depend from an allowed claim.
With respect to claim 15, the prior art does not disclose or render obvious a projector comprising: a light source unit; a spatial light modulator configured to control light from the light source unit for each pixel to form an optical image; and a projection optical system configured to project the optical image formed by the spatial light modulator onto a target, wherein: the light source unit includes a solid-state light source and a wavelength convertor, the solid-state light source is configured to emit first light, the first light including blue light with a peak wavelength in a range of 430 to 470 nm, inclusive, and green light with a peak wavelength in a range of 480 to 550 nm, inclusive, 
The closest prior art of record, Sugiyama, discloses a projector (see fig.8) comprising: a light source unit (see the light source 100); a spatial light modulator (see the modulator of 89) configured to control light from the light source unit for each pixel to form an optical image (disclosed by the operation of 89); and a projection optical system (see the projection optical system of fig.8, 90) configured to project the optical image formed by the spatial light modulator onto a target (disclosed by the operation of fig.8), wherein the light source unit includes a solid-state light source (see 23 and 53 in fig. 1) and a wavelength convertor (see 390 in fig. 1), the solid-state light source is configured to emit first light, the first light including blue light with a peak wavelength in a range of 430 to 470 nm (see “semiconductor lasers each emitting blue light having a wavelength of 448 nm in para.[0069]), inclusive, and green light with a peak wavelength (see para.[0069]:“ That is, a semiconductor laser emitting green light may be used as the second solid-state light source.’’) the wavelength convertor contains at least a red phosphor (see para. [0069]: “a phosphor that is excited by green laser light and emits second fluorescence (red) is used as the second phosphor 38’), the red phosphor (see 
Sugiyama does not disclose the light source unit includes a solid-state light source and a wavelength convertor, the solid-state light source is configured to emit first light, the first light including blue light with a peak wavelength in a range of 430 to 470 nm, inclusive, and green light with a peak wavelength in a range of 480 to 550 nm, inclusive, the wavelength convertor contains at least a red phosphor including Ce as a luminescent center, the red phosphor is configured to emit second light upon receiving the green light, the second light has a spectrum with a peak wavelength in a range of 600 to 700 nm, inclusive, the solid-state light source includes a blue laser that is configured to emit the blue light and a green laser that is configured to emit the green light, and the projector further includes a dichroic mirror by which the blue light and the green light are coaxially multiplexed to be incident on the wavelength convertor.



With respect to claim 17, the prior art does not disclose or render obvious a projector comprising: a light source unit; a spatial light modulator configured to control light from the light source unit for each pixel to form an optical image; and a projection optical system configured to project the optical image formed by the spatial light modulator onto a target, wherein: the light source unit includes a solid-state light source and a wavelength convertor, the solid-state light source is configured to emit first light, the first light including blue light with a peak wavelength in a range of 430 to 470 nm, 
The closest prior art of record, Sugiyama, discloses a projector (see fig.8) comprising: a light source unit (see the light source 100); a spatial light modulator (see the modulator of 89) configured to control light from the light source unit for each pixel to form an optical image (disclosed by the operation of 89); and a projection optical system (see the projection optical system of fig.8, 90) configured to project the optical image formed by the spatial light modulator onto a target (disclosed by the operation of fig.8), wherein the light source unit includes a solid-state light source (see 23 and 53 in fig. 1) and a wavelength convertor (see 390 in fig. 1), the solid-state light source is configured to emit first light, the first light including blue light with a peak wavelength in a range of 430 to 470 nm (see “semiconductor lasers each emitting blue light having a wavelength of 448 nm in para.[0069]), inclusive, and green light with a peak wavelength (see para.[0069]:“ That is, a semiconductor laser emitting green light may be used as the second solid-state light source.’’) the wavelength convertor contains at least a red phosphor (see para. [0069]: “a phosphor that is excited by green laser light and emits second fluorescence (red) is used as the second phosphor 38’), the red phosphor (see fig.2, 38) is configured to emit second light upon receiving the green light (see again paragraph para.[0069]).
Sugiyama does not disclose the light source unit includes a solid-state light source and a wavelength convertor, the solid-state light source is configured to emit first light, the first light including blue light with a peak wavelength in a range of 430 to 470 nm, inclusive, and green light with a peak wavelength in a range of 480 to 550 nm, inclusive, the wavelength convertor contains at least a red phosphor including Ce as a luminescent center, the red phosphor is configured to emit second light upon receiving the green light, the second light has a spectrum with a peak wavelength in a range of 600 to 700 nm, inclusive, the wavelength convertor includes a first phosphor layer containing the red phosphor and a second phosphor layer containing at least one selected from the group consisting of a yellow phosphor and a yellow-green phosphor, an excitation efficiency of the red phosphor is lower for the blue light than for the green light, the second phosphor is excited upon receiving the blue light, and the first phosphor layer in the wavelength convertor is closer to a light incident side of the wavelength convertor than the second phosphor layer.

With respect to claim 18, the prior art does not disclose or render obvious a projector comprising: a light source unit; a spatial light modulator configured to control light from the light source unit for each pixel to form an optical image; a projection 
The closest prior art of record, Sugiyama, discloses a projector (see fig.8) comprising: a light source unit (see the light source 100); a spatial light modulator (see the modulator of 89) configured to control light from the light source unit for each pixel to form an optical image (disclosed by the operation of 89); and a projection optical system 
But Sugiyama does not disclose a projection optical system configured to project the optical image formed by the spatial light modulator onto a target, and a control circuit configured to control the light source unit, wherein: the light source unit includes a solid-state light source and a wavelength convertor, the solid-state light source is configured to emit first light, the first light including blue light with a peak wavelength in a range of 430 to 470 nm, inclusive, and green light with a peak wavelength in a range of 480 to 550 nm, inclusive, the wavelength convertor contains at least a red phosphor including Ce as a luminescent center, the red phosphor is configured to emit second light upon receiving the green light, the second light has a spectrum with a peak wavelength in a range of 600 to 700 nm, inclusive, the light source unit further includes 

With respect to claim 20, the prior art does not disclose or render obvious a projector comprising: a light source unit; a control circuit configured to control the light source unit; a spatial light modulator configured to control light from the light source unit for each pixel to form an optical image; and a projection optical system configured to project the optical image formed by the spatial light modulator onto a target, wherein: the light source unit includes a solid-state light source and a wavelength convertor, the solid-state light source is configured to emit first light, the first light including blue light with a peak wavelength in a range of 430 to 470 nm, inclusive, and green light with a peak wavelength in a range of 480 to 550 nm, inclusive, the wavelength convertor contains at least a red phosphor including Ce as a luminescent center, the red phosphor is configured to emit second light upon receiving the green light, the second light has a spectrum with a peak wavelength in a range of 600 to 700 nm, inclusive, the light 
The closest prior art of record, Sugiyama, discloses a projector (see fig.8) comprising: a light source unit (see the light source 100); a spatial light modulator (see the modulator of 89) configured to control light from the light source unit for each pixel to form an optical image (disclosed by the operation of 89); and a projection optical system (see the projection optical system of fig.8, 90) configured to project the optical image formed by the spatial light modulator onto a target (disclosed by the operation of fig.8), wherein the light source unit includes a solid-state light source (see 23 and 53 in fig. 1) and a wavelength convertor (see 390 in fig. 1), the solid-state light source is configured to emit first light, the first light including blue light with a peak wavelength in a range of 430 to 470 nm (see “semiconductor lasers each emitting blue light having a wavelength of 448 nm in para.[0069]), inclusive, and green light with a peak wavelength (see para.[0069]:“ That is, a semiconductor laser emitting green light may be used as the second solid-state light source.’’) the wavelength convertor contains at least a red phosphor (see para. [0069]: “a phosphor that is excited by green laser light and emits second fluorescence (red) is used as the second phosphor 38’), the red phosphor (see fig.2, 38) is configured to emit second light upon receiving the green light (see again paragraph para.[0069]).
Sugiyama does not discloses the red phosphor region further has a second surface opposite the first surface, the reflection-type wheel further includes a reflective 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JERRY L BROOKS/Examiner, Art Unit 2882